Citation Nr: 1404464	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  11-03 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cleveland, Ohio


THE ISSUE

Entitlement to payment or reimbursement of non-VA medical expenses in the amount of $380.00 incurred for treatment by Akron Nephrology Associates while the Veteran was hospitalized at Robinson Memorial Hospital, Ravenna, Ohio, on May 26-27, 2010.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 1978.  The Appellant in this case is the medical provider representative which billed VA for the cost of emergency treatment that the Veteran received while he was hospitalized at Robinson Memorial Hospital, Ravenna, Ohio, on May 26-27, 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 administrative decision by the Department of Veterans Affairs Medical Center in Cleveland, Ohio ("VAMC Cleveland"), which denied the Appellant's claim of entitlement to payment or reimbursement of non-VA medical expenses in the amount of $380.00 incurred for treatment that the Veteran received while hospitalized at Robinson Memorial Hospital, Ravenna, Ohio, on May 26-27, 2010.

The issue of entitlement to payment or reimbursement of non-VA medical expenses in the amount of $1,007.00 incurred for treatment by Physicians Emergency Services of Arcadia, California, while the Veteran was hospitalized at Robinson Memorial Hospital, Ravenna, Ohio, on May 26-27, 2010, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) (in this case, VAMC Cleveland).  A review of the medical folder indicates that Physicians Emergency Services of Arcadia, California, filed this claim at VAMC Cleveland in June 2010.  It is not clear whether VAMC Cleveland has adjudicated this claim.  Therefore, the Board does not have jurisdiction over this claim and it is referred to VAMC Cleveland for appropriate action.  


FINDINGS OF FACT

1.  The Veteran incurred medical expenses for emergency treatment of acute renal failure by Akron Nephrology Associates while hospitalized at Robinson Memorial Hospital, Ravenna, Ohio, on May 26-27, 2010; prior authorization for such treatment was not given by VA, nor can it be implied.

2.  At the time of the Veteran's emergency treatment by Akron Nephrology Associates at Robinson Memorial Hospital in May 2010, service connection was not in effect for any disabilities.

3.  The services provided to the Veteran by Akron Nephrology Associates at Robinson Memorial Hospital, Ravenna, Ohio, in May 2010 were rendered in response to a medical emergency.

4.  At the time of the Veteran's emergency treatment by Akron Nephrology Associates at Robinson Memorial Hospital, Ravenna, Ohio, in May 2010, a VA facility was not feasibly available and an attempt to use VA beforehand would not have been considered reasonable by a prudent layperson.

5.  After the Veteran was stabilized at Robinson Memorial Hospital, he was transferred to a VA facility when a medical treatment bed became available.

6.  At the time of his emergency treatment by Akron Nephrology Associates at Robinson Memorial Hospital, Ravenna, Ohio, in May 2010, the Veteran was enrolled in the VA health care system.

7.  The Veteran is financially liable to Akron Nephrology Associates for the emergency treatment that he received on May 26-27, 2010, at Robinson Memorial Hospital.

8.  At the time of his emergency treatment by Akron Nephrology Associates at Robinson Memorial Hospital, Ravenna, Ohio, in May 2010, the Veteran was not enrolled as a participant in Medicare or Medicaid.



CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of unauthorized private medical expenses in the amount of $380.00 incurred for treatment by Akron Nephrology Associates while hospitalized at Robinson Memorial Hospital, Ravenna, Ohio, on May 26-27, 2010, have been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Board notes at the outset that the United States Court of Appeals for Veterans Claims (Court) has not clarified whether the VCAA is applicable to claims involving payment or reimbursement of unauthorized medical expenses.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held that the VCAA, with its expanded duties to notify and assist claimants, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 and is located in Chapter 17 of Title 38.  In Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not stated explicitly, the Court appeared to assume that the VCAA is applicable to a Chapter 17 claim.  The Court also held in Beverly that any failure by VA to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  See also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing non-prejudicial error).

Moreover, the provisions of Chapter 17 of 38 U.S.C.A. and 38 C.F.R. contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132. 

Given the favorable disposition of the action here with respect to the Appellant's claim, and to the extent the VCAA is applicable, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Factual Background

The Appellant, a medical provider representative, seeks payment or reimbursement of unauthorized medical expenses in the amount of $380.00 incurred by the Veteran while he was hospitalized at Robinson Memorial Hospital, Ravenna, Ohio ("Robinson Hospital"), on May 26-27, 2010.  The Appellant essentially contends that, because no VA facility was feasibly available at the time that the Veteran was brought to Robinson Hospital in an unresponsive and uncommunicative state, it is entitled to reimbursement of these medical expenses.

As noted, at the time of the Veteran's emergency treatment by Akron Nephrology Associates at Robinson Hospital on May 26-27, 2010, service connection was not in effect for any disabilities.  Service connection also has not been awarded for any disabilities at any time since May 2010, to include during the pendency of this appeal.

The record evidence indicates that, on May 25, 2010, the Veteran was brought to the emergency room (ER) at Robinson Hospital by emergency medical services (EMS) after being found incoherent and unresponsive in a stolen camper/trailer.  "He is opening his eyes, but he is not speaking.  So, I cannot get any history of present illness from the [Veteran]."  Physical examination showed the Veteran opened his eyes "spontaneously, he does blink, looks at me at times," pupils equal, round, and reactive to light and accommodation, "a lot of debris" on his dentures, a "very, very dry" mouth, good respiratory effort, clear lungs, several blisters, "no obvious facial dissymmetry, but he is not really verbal.  I do not know if that is because of the lack of mucus membrane moisture or if it is because of his blood pressure or multiple other reasons at this time."  The Veteran was "nonverbal at this time."  A computerized tomography (CT) scan of the Veteran's head showed old cortical and basal ganglia lacunar infarcts, atrophy, and other chronic findings but no acute process.  An echocardiogram (EKG) showed normal sinus rhythm.  A chest x-ray showed a normal heart size and mediastinal silhouette, chronic lung findings consistent with chronic obstructive pulmonary disease, and no pneumothorax.  As the Veteran's fever subsided, "he also became more with it.  He is actually able to moan and try to get words out, but I think his mouth is just so dry, it is very difficult for him to say anything."  The ER physician stated that the Veteran's "acute renal failure could be partly because of the rhabdomyolysis or it could be from the significant dehydration he is experiencing."  This physician also stated that the Veteran's "history is more consistent with a nonketotic hyperosmolar coma."  This physician concluded that the Veteran "may need some help figuring out where he is from and what is going on while he is here."  The impressions were altered mental status, acute pyrexia, dehydration with elevated sodium, new onset renal failure, and rhabdomyolysis.

On May 26, 2010, a private physician at Robinson Hospital stated:

[The Veteran] was found in a stolen camper/trailer with Colorado license plates and was found to be incoherent.  He was apparently found by a neighbor at this particular trailer.  The events surrounding how [the Veteran] was found and what situation are somewhat unclear.  It appears as though the [Veteran] was down and unresponsive for several hours at a minimum...He was apparently opening his eyes but [not] speaking.  No history was able to be obtained.

Today the [Veteran] is arousable to name by opening his eyes and moving his head.  He remains somewhat obtunded otherwise.

The only thing known about the Veteran's medical history was that he had type 2 diabetes.  No medication list or surgical history was available.  Physical examination showed the Veteran was awake, alert, and generally obtunded with a regular heart rate and rhythm, relatively clear lungs to auscultation anteriorly, a soft, non-tender abdomen without masses, no obvious or new lesions in the extremities, and "what appears to be a blistering lesion on his right hip and he has apparently a similar lesion on his right lateral chest which we are unable to visualize at the present time."  The Veteran's blood cultures were negative.  This physician stated that the Veteran was an "unstable patient."  The assessment included altered mental status of unclear etiology with evidence of old lacunar infarcts on head CT scan, acute renal failure "likely related to prolonged immobility" and probable rhabdomyolysis, fever with leukocytosis, bandemia, and decreased mental status, and prolonged immobility.

On consultation on May 26, 2010, while the Veteran was hospitalized at Robinson Hospital, it was noted that "he had been staying in a camper near a local restaurant and the proprietor had been giving him some food.  The chart suggested the camper itself was stolen, and they think it was from Colorado but are not sure.  He was noted to be incoherent.  He was sent to the hospital via [EMS] squad."  On admission, it was noted that the Veteran had been "unable to speak."  Physical examination showed he was lethargic and "able to be aroused with deep stimulation but he does not really answer any questions.  He seems quite confused."  Physical examination also showed mid-range pupils "and reactive," diminished breath sounds at the lung bases but "otherwise clear anteriorly," a regular heart rate and rhythm, pressure sores on the right hip and right posterior chest, and "a little bit [of] wasting of the hand musculature."  The assessment was elevated troponin "in the setting of apparent diabetic ketoacidosis and renal insufficiency."

A review of the Veteran's VA treatment records shows that, in a Patient Transfer Center (PTC) Progress Note dated on May 26, 2010, VA had been contacted that day by the Veteran's case manager at Robinson Hospital and notified that he had been admitted for hyperglycemia and renal failure.  Service connection was not in effect for any disabilities.  The block marked "Covered By Health Insurance" was left blank.  The Veteran was not eligible for Medicaid.  A VA registered nurse noted that VA "is unable to accommodate the [Veteran] with a bed."  This nurse also stated that Robinson Hospital "will make arrangements for this [Veteran's] admission."  In an addendum to this progress note dated on May 27, 2010, the Veteran's case manager at Robinson Hospital informed VA that the Veteran was located in the Critical Care Unit (CCU) at Robinson Hospital.  This case manager also informed VA that the Veteran had been "found unresponsive in camping trailer."  That same day, it was noted that the Veteran would be presented at the VA Medical Center for an Intensive Care Unit (ICU) bed and he and his son were aware that the Veteran "will be responsible for travel."  The Veteran was accepted for transfer to the VA Medical Center later on May 27, 2010, in the Medical Intensive Care Unit (MICU).  The Veteran's travel "will be arranged by" the outside hospital.

A review of a VA PTC Transfer Note dated on May 27, 2010, indicates that the Veteran was transferred from Robinson Hospital CCU after his travel was arranged by the outside hospital and paid for by the Veteran.  Service connection was not in effect for any disabilities.  The block marked "Covered By Health Insurance" was left blank.  The Veteran was not eligible for Medicaid.  He was medically and behaviorally stable for transfer.  He was admitted directly to the MICU at the VAMC after giving verbal consent to the transfer.  The diagnosis was unresponsive diabetic ketoacidosis.  

On admission to a VAMC on May 27, 2010, it was noted that the Veteran had been transferred from an outside hospital "after being found down in camper, minimally responsive."  On admission, the Veteran "opens eyes spontaneously, follows commands, however is very minimally interactive; poor historian."  A chart review from the outside hospital indicated:

[The Veteran] is originally from Connecticut and was travelling in camper/trailer.  He had been in Ravenna, [Ohio], parked at [the] same restaurant parking lot for [the] last 3 [weeks]; [the] owner of [the] restaurant was providing him with meals.  When [the Veteran] did not show up for his meals, [the restaurant] owner went to check on him, and [the Veteran] was found down, minimally responsive in his camper (opened eyes, talked but was incoherent).  EMS was called.

A history of coronary artery disease, status-post coronary artery bypass graft (CABG) in 2004, hypertension, questionable congestive heart failure, and obesity was noted.  Objective examination showed the Veteran was "minimally interactive, follows command/gaze," pupils equal, round, and reactive to light and accommodation, intact extraocular movements, very dry mucous membranes, a regular heart rate and rhythm with distant heart sounds that were difficult to hear secondary to rhonchi, bilateral diffuse rhonchi and bibasilar crackles in the lungs, open blisters on the right elbow and right lateral hip with no purulent discharge, and  significant pain with flexion/extension and elevation of the right upper extremity.  The assessment included altered mental status and possible diabetic ketoacidosis versus hyperosmolar hyperketotic state with present concern for stroke versus toxic metabolic encephalopathy and worsening residual weaknesses versus encephalitis.

Law and Regulations

In adjudicating a claim for payment or reimbursement of medical expenses, the Board must make an initial factual determination as to whether VA gave prior authorization for non-VA medical care received at a private facility.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  See Similes v. Brown, 6 Vet. App. 555, 557 (1994).

When the Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment if required criteria are met.  See 38 U.S.C.A. §§ 1725 and 1728 (West 2002).  Application of either statute generally is dependent on whether the claimant has an adjudicated service-connected disability.

Effective October 10, 2008, the provisions of 38 U.S.C.A. §§ 1725 and 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This law made various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expanding the definition of "emergency treatment" beyond the point of stabilization.  Most importantly, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. §§ 1725 or 1728. 

Effective May 21, 2012, VA amended its regulations regarding payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities to conform with amendments made to 38 U.S.C.A. § 1725 by the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010).  Specifically, VA amended 38 C.F.R. §§ 17.1001, 17.1002, 17.1004, and 17.1005 to expand the qualifications for payment or reimbursement to Veterans who receive emergency services in non-VA facilities and to establish accompanying standards for the method and amount of payment or reimbursement.  These amendments also state that VA will provide retroactive payment or reimbursement for emergency treatment received by a Veteran in certain circumstances.  See 77 Fed. Reg. 23,615-23,618 (April 20, 2012). 

In general, under 38 U.S.C.A. § 1728, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met:

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and 

(b) the treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

See 38 U.S.C.A. § 1728 (West 2002); 76 Fed. Reg. 79069, 70070 (to be codified at 38 C.F.R. § 17.120).  All three statutory requirements found in 38 U.S.C.A. § 1728 must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725. 

To be eligible for reimbursement under this Act, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) The Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  See also 38 C.F.R. § 17.1002.  

Failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).  These criteria are conjunctive, not disjunctive; thus, all of the criteria found in 38 U.S.C.A. § 1725 must be met before payment will be authorized.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Analysis

The Board finds that the preponderance of the evidence supports granting the Appellant's claim of entitlement to payment or reimbursement of non-VA medical expenses in the amount of $380.00 incurred for treatment by Akron Nephrology Associates while hospitalized at Robinson Memorial Hospital, Ravenna, Ohio, on May 26-27, 2010.  The Appellant essentially contends that, because no VA facility was available at the time that the Veteran was brought to Robinson Hospital in an unresponsive and uncommunicative state for emergency treatment, it is entitled to reimbursement of these medical expenses.  The Board agrees.  The evidence does not indicate, and the Appellant does not contend, that the emergency treatment by Akron Nephrology Associates while the Veteran was hospitalized at Robinson Hospital on May 26-27, 2010, was "authorized" by VA.  Having reviewed the record evidence, the Board concludes that this treatment was not authorized by VA either explicitly or implicitly.  See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Similes, 6 Vet. App. at 557.  

A review of the medical folder indicates that the Veteran was seen in the ER at Robinson Hospital on May 26, 2010, after being found unresponsive and having been down for an unspecified number of hours before being found.  The Veteran also was uncommunicative or incoherent at the time he was seen in the ER.  Thus, as the Appellant has asserted, the ER physicians treating the Veteran could not have determined that he was enrolled in the VA health care system when he was seen in the ER.  A review of the Veteran's treatment records from Robinson Hospital indicates that he remained unstable and uncommunicative or incoherent even after his initial emergency treatment and admission to the Critical Care Unit (CCU) at this facility.  A private physician noted on examining the Veteran on May 26, 2010, after he had been admitted to the CCU that he was obtunded (or had a reduced level of alertness) and unstable.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1298 (30th ed. 2003).  The Veteran also remained lethargic, unable to answer questions regarding his medical history, and "quite confused."

The Board finds that all of the criteria for reimbursement under 38 U.S.C.A. § 1725 have been met by the Appellant's claim.  As noted elsewhere, at the time of the Veteran's emergency treatment by Akron Nephrology Associates at Robinson Hospital in May 2010, service connection was not in effect for any disabilities.  Nor has service connection been awarded for any disabilities since May 2010.  The treatment provided by Akron Nephrology Associates at Robinson Hospital in May 2010 was rendered in response to a medical emergency.  See 38 U.S.C.A. § 1725(a).  The Veteran clearly was experiencing a medical emergency when he was seen in the ER at Robinson Hospital and later admitted to that facility for acute renal failure.  The Board finds it reasonable to conclude that the Veteran's acute renal failure is a medical condition that a prudent layperson with an average knowledge of health and medicine could reasonably expect that the absence of immediate medical attention would result in placing his health in serious jeopardy.  See 38 U.S.C.A. § 1725(b).  

At the time of the Veteran's emergency treatment by Akron Nephrology Associates at Robinson Hospital in May 2010, a VA facility was not feasibly available and an attempt to use VA beforehand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. § 1725(c).  A review of the Veteran's VA treatment records shows that, on May 26, 2010, his case manager at Robinson Hospital contacted VA and was told that no beds were available.  In other words, it appears that the Veteran could not have been transferred to a VA facility on May 26, 2010, even if he could have been stabilized and was not experiencing a medical emergency when he was seen in the ER at Robinson Hospital.  

The record evidence also shows that, after the Veteran was stabilized at Robinson Memorial Hospital, he was transferred to a VA facility on May 27, 2010, when a medical treatment bed became available.  Although the Veteran was considered unstable on May 26, 2010, he was considered medically and behaviorally safe for transfer to VA on May 27, 2010.  Thus, the Appellant's claim is for a continued medical emergency which prevented the Veteran's safe transfer to VA until he was stabilized.  See 38 U.S.C.A. § 1725(d).  

The Veteran's VA treatment records indicate that, at the time of his emergency treatment by Akron Nephrology Associates at Robinson Hospital in May 2010, he was enrolled in the VA health care system.  Although no history could be obtained from the Veteran when he arrived at the ER at Robinson Hospital on May 26, 2010, due to his general incoherence and altered mental state, on admission to VAMC Cleveland on May 27, 2010, a medical history of coronary artery disease, status-post CABG in 2004, hypertension, questionable congestive heart failure, and obesity was noted.  The Veteran's VA treatment records also indicate that he had been seen as recently as 2005 by VA health care providers.  The Board acknowledges that it is not clear from a review of the record evidence when the Veteran had received medical services under the authority of 38 U.S.C., Chapter 17, prior to May 2010.  See 38 U.S.C.A. § 1725(e).  The record evidence persuasively suggests instead that the Veteran may have been lost to the VA health care system since 2005 although he remained enrolled in the VA health care system.

The Veteran is financially liable to Akron Nephrology Associates for the emergency treatment that he received on May 26-27, 2010, at Robinson Hospital.  Although, as noted elsewhere, the Appellant's original claim and VA's original denial letter were not included in the medical folder, copies of the Appellant's claim and other information provided by the Appellant in support of this claim indicate that the Veteran is financially liable for the cost of this treatment.  For example, it appears that the Veteran paid for the cost of his transportation from Robinson Hospital to VAMC Cleveland when he was transferred to this VA facility on May 27, 2010.  This suggests that the Veteran is financially liable for the other costs associated with his emergency treatment at Robinson Hospital in May 2010, including by Akron Nephrology Associates.  See 38 U.S.C.A. § 1725(f).

Finally, at the time of his emergency treatment by Akron Nephrology Associates at Robinson Hospital in May 2010, the Veteran was not enrolled as a participant in Medicare or Medicaid or other health-plan contract for payment or reimbursement of such treatment.  It appears that VAMC Cleveland denied the Appellant's claim in June 2010 because it found that the Veteran was enrolled in a health care plan for payment or reimbursement for the emergency treatment that he received at Robinson Hospital in May 2010.  Although the Board again notes that the original VA denial of the Appellant's claim was not included in the medical folder, VAMC Cleveland stated that this was the basis for the original denial in a December 2010 Statement of the Case (SOC) that it sent to the Appellant and included in the medical folder.  Having reviewed the record evidence, the Board is unable to find any support for the determination by VAMC Cleveland that the Veteran was enrolled in a health care plan for payment or reimbursement for the emergency treatment that he received at Robinson Hospital in May 2010.  The Veteran's VA treatment records clearly show that, when he was transferred from Robinson Hospital to VAMC Cleveland on May 27, 2010, he was not eligible for Medicaid.  These records also show that the block marked "Covered By Health Insurance" on the admitting and transfer paperwork was left blank.  There further is no indication on the Appellant's claim or other documents submitted in support of this claim that the Veteran was enrolled in any health care plan for payment or reimbursement of emergency treatment (i.e., Medicaid or Medicare) when he was treated at Robinson Hospital in May 2010.  See 38 U.S.C.A. § 1725(g).

In summary, the Board finds that, because all of the criteria outlined in 38 U.S.C.A. § 1725 are met, the Appellant's claim is granted.  See also 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g); Melson, 1 Vet. App. at 334.  The Board finally notes that, because the Appellant's claim has been granted under 38 U.S.C.A. § 1725, consideration of the Appellant's entitlement to reimbursement for unauthorized medical expenses under 38 U.S.C.A. § 1728 is moot.  See also 38 U.S.C.A. §§ 1725(i), 1728.


ORDER

The Appellant's claim is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


